IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
STATE OF WASHINGTON,
                                                 No. 75260-0-1
                     Respondent,
                                                 DIVISION ONE
          V.


. JASON RYAN McCALL,                             UNPUBLISHED OPINION

                     Appellant.                  FILED:     SEP 1 8 2017

       PER CURIAM. Jason McCall appeals the sentence imposed following his

convictions for fourth degree assault with sexual motivation and second degree

child molestation. He contends, and the State concedes, that the court abused

its discretion in concluding that his prior convictions for unlawful possession of a

firearm were not the same criminal conduct. He also contends, and the State

again concedes, that the court erred in including a prior Texas conviction in his

offender score. We accept the State's concessions and remand for resentencing

on a corrected offender score. State v. Wilson, 170 Wn.2d 682, 691, 244 P.3d

950(2010)(remedy for miscalculated offender score is resentencing using

correct offender score).

       Because the State concedes error on the issues raised by McCall and has

 not requested costs, we need not reach McCall's request that we reject any claim

 by the State for costs on appeal.

       Remanded for resentencing consistent with this opinion.

                           For the court: